DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MICHAEL DAILEY,
                             Appellant,

                                    v.

  WELLS FARGO BANK, N.A., as Trustee, on Behalf of The Holders of
  THE HARBOR VIEW MORTGAGE LOAN TRUST MORTGAGE LOAN
       PASS-THROUGH CERTIFICATES, SERIES 2006-12,
                          Appellee.

                              No. 4D20-351

                          [February 18, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge and Dennis D. Bailey,
Judge; L.T. Case No. CACE 15-003736 (11).

  Wayne Kramer of Midler & Kramer, PA., Fort Lauderdale, for appellant.

  Benjamin B. Carter of Lapin & Leichtling, LLP, Coral Gables, for
appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.